DETAILED ACTION     
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                               Status of Claims 
Claim(s) 1-20 are pending in the application. 
In view of the Appeal Brief filed on 01/04/2022, PROSECUTION IS HEREBY REOPENED. 
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/HELENA KOSANOVIC/               Supervisory Patent Examiner, Art Unit 3761                       









                                                                                                                                                                  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5-7, 11, 13 & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Flick (US 2013/0306084) in view of Cox (US 6516796) in further view of Leslie (US 2014/0158233) in further view of Cochand (US 2014/0020693)
As Per Claim 1, Flick discloses an aerosol deliver device [abstract], comprising: 
 a housing [Fig. 1, #101] defining a reservoir [Fig. 1, #113] configured to retain aerosol precursor composition; and contained within the housing [Fig. 1, #101],
 a atomizer [Fig. 1, #119] controllable to activate and vaporize components of the aerosol precursor composition [Par. 54, Lines 7-9]; 
a sensor configured to measure a reflectance or temperature of the atomizer and generate a corresponding signal [Par. 62, Lines 3-5]; and 
a control component [Fig. 1, #109] configured to receive the corresponding signal and determine a volume of aerosol precursor composition based on the reflectance or temperature so measured [Par. 16, Lines 5-7; “…Thus, the temperature of the heater, as sensed by the temperature sensor may allow the electric circuitry to determine that the amount of liquid aerosol-forming substrate in the liquid storage portion has decreased to a predetermined threshold...], 
Flick does not disclose a valve configured to control a flow of aerosol precursor composition from the reservoir to the atomizer; and 
the control component being configured to control the valve to decrease or increase a rate of the flow of aerosol precursor composition in response to the volume being respectively above or below a predetermined threshold volume.
Cox, much like Flick, pertains to an aerosol generating device. [abstract] 
Cox discloses a valve configured to control a flow of aerosol precursor composition from the reservoir to the atomizer  [Col. 6, Lines 45-50; “…The control device 43, in turn, is preferably arranged to control the power source 41 to adjust a length of time that power is supplied to the valve 35, and if desired or necessary, to the heater 33, in response to the signal from the pressure sensor…. In this way, pressure drops in the chamber 47, which may result in a decrease in the rate at which material in the flexible container 45 is dispensed, can be compensated for by dispensing material for somewhat longer periods of time, i.e., by keeping the valve 35 open longer and, if desired or necessary, maintaining a supply of power to the heater 33….”]; and 
the control component being configured to control the valve to decrease or increase an amount of aerosol precursor composition from the reservoir to the atomizer in response to the volume being respectively above or below a predetermined threshold volume. [Col. 6, Lines 45-50; “…The control device 43, in turn, is preferably arranged to control the power source 41 to adjust a length of time that power is supplied to the valve 35, and if desired or necessary, to the heater 33, in response to the signal from the pressure sensor…. In this way, pressure drops in the chamber 47, which may result in a decrease in the rate at which material in the flexible container 45 is dispensed, can be compensated for by dispensing material for somewhat longer periods of time, i.e., by keeping the valve 35 open longer and, if desired or necessary, maintaining a supply of power to the heater 33….”]
Cox discloses the benefits of the valve and control component in that it allows for deep penetration in the lungs when a user draws from the device. [Col. 1, Lines 50-55]
Therefore, it would have been obvious to one with ordinary skill in the art to modify Flick’s teachings in further view of Cox to further include a valve configured to control a flow of aerosol precursor composition from the reservoir to the atomizer and the control component being configured to control the valve to allow for deep penetration in the lungs when a user draws from the device. [Col. 1, Lines 50-55]
Neither Flick nor Cox disclose the control component being configured to control the valve to decrease or increase a rate of the flow of aerosol precursor composition from the reservoir to the atomizer in response to the volume being respectively above or below a predetermined threshold volume.
Leslie, much like Flick and Cox, pertains to an aerosol delivery device. [abstract] 
Leslie discloses a control component being configured to control the valve to decrease or increase a rate of the flow of aerosol precursor composition. [Par. 78; “…closing, completely or partially, the valve (e.g., with respect to a flow path 121 toward a feed tube) can decrease the pressure at the feed tube 130 and decrease the flow rate of the aerosol droplets through the feed tube 130; and opening, completely or partially, the valve (e.g., with respect to a flow path 121 toward a feed tube) can increase the pressure and increase the flow rate of the aerosol droplets through the feed tube 130. Thus, this can enable the system to control the rate at which the aerosol-based substance or agent is delivered….”] 
Leslie discloses the benefits of being able to control a rate of flow of aerosol precursor composition from the valve in that enables the system to control a specific rate at which an aerosol based substance is delivered [Par. 78] for an optimal operation.
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the valve as taught by Flick and Cox in view of the valve as taught by Leslie to further include to control the valve to decrease or increase a rate of the flow of aerosol precursor composition from the reservoir to the atomizer in response to the volume being respectively above or below a predetermined threshold volume to enable the system to control a specific rate at which an aerosol based substance is delivered [Par. 78] for an optimal operation.
Neither Flick, Cox and Leslie discloses a control component configured to receive the corresponding signal and determine a volume of aerosol precursor composition at the atomizer, distinct from the aerosol precursor composition in the reservoir. 
Cohand, much like Flick, Cox and Leslie, pertains to an electronic smoking device. [abstract] 
Cohand discloses a control component configured to receive the corresponding signal and determine a volume of aerosol precursor composition at the atomizer, distinct from the aerosol precursor composition in the reservoir. [Par.. 88; “…By monitoring R.sub.heater over the life of the liquid storage portion, an increase in R.sub.heater can be determined. Hence, an increase in resistance, which may indicate a temperature increase because the capillary wick is dry, can be detected….” Furthermore in Par. 89;  “… Resistor and microprocessor measure the heat. Thus, an increase in temperature, which may correspond to the liquid storage portion being empty or nearly empty, can be detected... ]
Cohand discloses the benefits of determining a volume of aerosol precursor composition at the atomizer in that it ensures that the aerosol has desired properties when being inhaled by a user. [Par. 64]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of Flick and Cox in view of the controller as taught by Cohand to further include a control component configured to receive the corresponding signal and determine a volume of aerosol precursor composition at the atomizer to ensure that the aerosol has desired properties when being inhaled by a user. [Par. 64]
As Per Claim 3, Flick discloses the sensor is or includes a temperature sensor configured to measure the temperature of the atomizer [Par. 17; “…a heater is used to generate aerosol, a temperature sensor may be used to detect any overheating of the heater or substrate….”], and the control component is configured to determine the volume of aerosol precursor composition based on the temperature so measured. [Par. 16, Lines 5-8; “…the temperature of the heater, as sensed by the temperature sensor may allow the electric circuitry to determine that the amount of liquid aerosol-forming substrate…”].
Flick doesn’t disclose measuring an aerosol composition at the atomizer. 
Cohand, much like Flick, pertains to an aerosol delivering device. [abstract]
Cohand discloses measuring an aerosol composition at the atomizer. [Par.. 88; “…By monitoring R.sub.heater over the life of the liquid storage portion, an increase in R.sub.heater can be determined. Hence, an increase in resistance, which may indicate a temperature increase because the capillary wick is dry, can be detected….” Furthermore in Par. 89;  “… Resistor and microprocessor measure the heat. Thus, an increase in temperature, which may correspond to the liquid storage portion being empty or nearly empty, can be detected... ]
Cohand discloses the benefits of determining a volume of aerosol precursor composition at the atomizer in that it ensures that the aerosol has desired properties when being inhaled by a user. [Par. 64]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of Flick and Cox in view of the controller as taught by Cohand to further measuring an amount of aerosol composition at the atomizer to ensure that the amount of aerosol to ensure that the aerosol has desired properties when being inhaled by a user. [Par. 64]
As Per Claim 5, Flick discloses the predetermined threshold volume includes first and second threshold volumes [Par. 63, Lines 1-5], and
Flick does not explicitly state that the first and second threshold volumes are respectively 100 millimeter (mL) and 10mL. 
However, Flick explicitly discloses that “…The control circuitry may be configured to advise the user when the control circuitry has determined that the amount of liquid in the liquid storage portion has decreased to a first threshold, and the cartridge disabled when the control circuitry has determined that the amount of liquid in the liquid storage portion has decreased to a second threshold….” [Par. 63]
As decided by the courts, “…Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation..." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP 2144.05(II)(A)]
That is, in this particular instance, Flick already discusses having a first and a second threshold, and modifying said first and second threshold to be respectively 100 millimeter (mL) and 10mL yields the benefit of being able to indicate to a user how many puffs remain. [Par. 63]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the first and second threshold volumes as taught by Flick to include the first and second threshold volumes are respectively 100 millimeter (mL) and 10mL to indicate a user how many puffs remain based on the remaining aerosol [Par. 63] as it would have been a result of routine optimization.
Cox, much like Flick, pertains to an aerosol generating device. [abstract] 
Cox discloses the control component being configured to control the valve to decrease or increase the amount includes being configured to control the valve to incrementally decrease or increase the amount until respectively the flow of aerosol precursor composition stops or the volume is greater than a predetermined amount. [Col. 8, Lines 30-50 “…The control device 43 and, if provided, the remote control device 61, may also be configured to permit adjustment or remote adjustment of other powered components of the aerosol generator 21, such as the length of time that the valve 35 is open, and the length of time that power is supplied to the heater from the power source 41….In this manner, it is possible to adjust dosages up or down, as well as to adjust operating conditions of the aerosol generator 21 to maintain the same operation where, for example, pressure of the gas G in the chamber 47 drops or the rate at which power is supplied from the power source 41 reduces…” the reference clearly discloses that the controller is able to control the valve to maintain a specific dosage (predetermined amount)]
Cox discloses the benefits of the valve and control component in that it allows for deep penetration in the lungs when a user draws from the device. [Col. 1, Lines 50-55]
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of Flick’s teachings of a first and second threshold amount in view of the valve as taught by Cox to further wherein the control component being configured to control the valve to decrease or increase the amount includes being configured to control the valve to incrementally decrease or increase the amount until respectively the flow of aerosol precursor composition stops or the volume is greater than 100mL to allow for deep penetration in the lungs when a user draws from the device. [Col. 1, Lines 50-55]
 Neither Flick nor Cox disclose the control component being configured to control the valve to decrease or increase a rate of the flow of aerosol precursor composition.
Leslie, much like Flick and Cox, pertains to an aerosol delivery device. [abstract] 
Leslie discloses a control component being configured to control the valve to decrease or increase a rate of the flow of aerosol precursor composition. [Par. 78; “…closing, completely or partially, the valve (e.g., with respect to a flow path 121 toward a feed tube) can decrease the pressure at the feed tube 130 and decrease the flow rate of the aerosol droplets through the feed tube 130; and opening, completely or partially, the valve (e.g., with respect to a flow path 121 toward a feed tube) can increase the pressure and increase the flow rate of the aerosol droplets through the feed tube 130. Thus, this can enable the system to control the rate at which the aerosol-based substance or agent is delivered….”] 
Leslie discloses the benefits of being able to control a rate of flow of aerosol precursor composition from the valve in that enables the system to control a specific rate at which an aerosol based substance is delivered [Par. 78] for an optimal operation.
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the valve as taught by Flick and Cox in view of the valve as taught by Leslie to further include to control the valve to decrease or increase a rate of the flow of aerosol precursor composition from the reservoir to the atomizer in response to the volume being respectively above or below a predetermined threshold volume to enable the system to control a specific rate at which an aerosol based substance is delivered [Par. 78] for an optimal operation. 
Flick doesn’t disclose measuring an aerosol composition at the atomizer. 
Cohand, much like Flick, pertains to an aerosol delivering device. [abstract]
Cohand discloses measuring an aerosol composition at the atomizer. [Par.. 88; “…By monitoring R.sub.heater over the life of the liquid storage portion, an increase in R.sub.heater can be determined. Hence, an increase in resistance, which may indicate a temperature increase because the capillary wick is dry, can be detected….” Furthermore in Par. 89;  “… Resistor and microprocessor measure the heat. Thus, an increase in temperature, which may correspond to the liquid storage portion being empty or nearly empty, can be detected... ]
Cohand discloses the benefits of determining a volume of aerosol precursor composition at the atomizer in that it ensures that the aerosol has desired properties when being inhaled by a user. [Par. 64]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of Flick and Cox in view of the controller as taught by Cohand to further measuring an amount of aerosol composition at the atomizer to ensure that the amount of aerosol to ensure that the aerosol has desired properties when being inhaled by a user. [Par. 64]
As Per Claim 6, Flick discloses a first and a second threshold volumes [Par. 63, Lines 1-5]
Flick does not explicitly state that the first and second threshold volumes are respectively 100 millimeter (mL) and 10mL. 
However, Flick explicitly discloses that “…The control circuitry may be configured to advise the user when the control circuitry has determined that the amount of liquid in the liquid storage portion has decreased to a first threshold, and the cartridge disabled when the control circuitry has determined that the amount of liquid in the liquid storage portion has decreased to a second threshold….” [Par. 63]
As decided by the courts, “…Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation..." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP 2144.05(II)(A)]
That is, in this particular instance, Flick already discusses having a first and a second threshold, and modifying said first and second threshold to be respectively 100 millimeter (mL) and 10mL yields the benefit of being able to indicate to a user how many puffs remain. [Par. 63]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the first and second threshold volumes as taught by Flick to include the first and second threshold volumes are respectively 100 millimeter (mL) and 10mL to indicate a user how many puffs remain based on the remaining aerosol [Par. 63] as it would have been a result of routine optimization.
 Flick does not disclose wherein the control component being configured to control the valve to decrease or increase the rate includes being configured to control the valve to incrementally decrease or increase the rate until respectively the flow of aerosol precursor composition stops or the volume is greater than 100mL. 
Cox, much like Flick, pertains to an aerosol generating device. [abstract] 
Cox discloses the control component being configured to control the valve to decrease or increase the rate includes being configured to control the valve to incrementally decrease or increase the amount of aerosol until respectively the flow of aerosol precursor composition stops or the volume is greater than a predetermined amount.  [Col. 8, Lines 30-50 “…The control device 43 and, if provided, the remote control device 61, may also be configured to permit adjustment or remote adjustment of other powered components of the aerosol generator 21, such as the length of time that the valve 35 is open, and the length of time that power is supplied to the heater from the power source 41….In this manner, it is possible to adjust dosages up or down, as well as to adjust operating conditions of the aerosol generator 21 to maintain the same operation where, for example, pressure of the gas G in the chamber 47 drops or the rate at which power is supplied from the power source 41 reduces…” the reference clearly discloses that the controller is able to control the valve to maintain a specific dosage (predetermined amount)]
Cox discloses the benefits of the valve and control component in that it allows for deep penetration in the lungs when a user draws from the device. [Col. 1, Lines 50-55]
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of Flick’s teachings of a first and second threshold amount in view of the valve as taught by Cox to further wherein the control component being configured to control the valve to decrease or increase the amount of aerosol includes being configured to control the valve to incrementally decrease or increase the rate until respectively the flow of aerosol precursor composition stops or the volume is greater than 100mL. to allow for deep penetration in the lungs when a user draws from the device. [Col. 1, Lines 50-55]
 Neither Flick nor Cox disclose the control component being configured to control the valve to decrease or increase a rate of the flow of aerosol precursor composition.
Leslie, much like Flick and Cox, pertains to an aerosol delivery device. [abstract] 
Leslie discloses a control component being configured to control the valve to decrease or increase a rate of the flow of aerosol precursor composition. [Par. 78; “…closing, completely or partially, the valve (e.g., with respect to a flow path 121 toward a feed tube) can decrease the pressure at the feed tube 130 and decrease the flow rate of the aerosol droplets through the feed tube 130; and opening, completely or partially, the valve (e.g., with respect to a flow path 121 toward a feed tube) can increase the pressure and increase the flow rate of the aerosol droplets through the feed tube 130. Thus, this can enable the system to control the rate at which the aerosol-based substance or agent is delivered….”] 
Leslie discloses the benefits of being able to control a rate of flow of aerosol precursor composition from the valve in that enables the system to control a specific rate at which an aerosol based substance is delivered [Par. 78] for an optimal operation.
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the valve as taught by Flick and Cox in view of the valve as taught by Leslie to further include to control the valve to decrease or increase a rate of the flow of aerosol precursor composition from the reservoir to the atomizer in response to the volume being respectively above or below a predetermined threshold volume to enable the system to control a specific rate at which an aerosol based substance is delivered [Par. 78] for an optimal operation
Flick doesn’t disclose measuring an aerosol composition at the atomizer. 
Cohand, much like Flick, pertains to an aerosol delivering device. [abstract]
Cohand discloses measuring an aerosol composition at the atomizer. [Par.. 88; “…By monitoring R.sub.heater over the life of the liquid storage portion, an increase in R.sub.heater can be determined. Hence, an increase in resistance, which may indicate a temperature increase because the capillary wick is dry, can be detected….” Furthermore in Par. 89;  “… Resistor and microprocessor measure the heat. Thus, an increase in temperature, which may correspond to the liquid storage portion being empty or nearly empty, can be detected... ]
Cohand discloses the benefits of determining a volume of aerosol precursor composition at the atomizer in that it ensures that the aerosol has desired properties when being inhaled by a user. [Par. 64]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of Flick and Cox in view of the controller as taught by Cohand to further measuring an amount of aerosol composition at the atomizer to ensure that the amount of aerosol to ensure that the aerosol has desired properties when being inhaled by a user. [Par. 64]
As Per Claim 7 & 17, Flick discloses all limitations of the invention except the control component being configured to control the valve includes being configured to control the valve only in instances in which a flow of liquid through at least a portion of the housing is detected, 
wherein the aerosol delivery device further comprises a pressure sensor configured to measure a pressure of the flow of liquid and generate a second corresponding signal, and 
wherein the control component is configured to receive the second corresponding signal and control the valve to further decrease or increase the rate of the flow of aerosol precursor composition in proportion to the pressure so measured.
Cox, much like Flick, pertains to an aerosol generating device. [abstract] 
Cox discloses the control component being configured to control the valve includes being configured to control the valve only in instances in which a flow of liquid through at least a portion of the housing is detected  [Col. 6, Lines 45-50; “…The control device 43, in turn, is preferably arranged to control the power source 41 to adjust a length of time that power is supplied to the valve 35, and if desired or necessary, to the heater 33, in response to the signal from the pressure sensor…. In this way, pressure drops in the chamber 47, which may result in a decrease in the rate at which material in the flexible container 45 is dispensed, can be compensated for by dispensing material for somewhat longer periods of time, i.e., by keeping the valve 35 open longer and, if desired or necessary, maintaining a supply of power to the heater 33….”], 
wherein the aerosol delivery device further comprises a pressure sensor [Fig. 1, #48] configured to measure a pressure of the flow of liquid and generate a second corresponding signal [Claim 4; “…the pressure sensor being arranged to send a signal representative of the pressure in the chamber to the control device…”], and 
wherein the control component is configured to receive the second corresponding signal [Claim 4; “…the pressure sensor being arranged to send a signal representative of the pressure in the chamber to the control device…”] and control the valve to further decrease or increase the amount of aerosol precursor composition in proportion to the pressure so measured [Col. 6, Lines 45-50; “…The control device 43, in turn, is preferably arranged to control the power source 41 to adjust a length of time that power is supplied to the valve 35, and if desired or necessary, to the heater 33, in response to the signal from the pressure sensor…. In this way, pressure drops in the chamber 47, which may result in a decrease in the rate at which material in the flexible container 45 is dispensed, can be compensated for by dispensing material for somewhat longer periods of time, i.e., by keeping the valve 35 open longer and, if desired or necessary, maintaining a supply of power to the heater 33….”].
Cox discloses the benefits of the pressure sensor in that it is able to adjust an amount of the material in accordance with pressure drops in the housing. [Col. 6, Lines 45-50]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a sensor and controller as taught by Flick in view of the pressure sensor and control component responsive to the pressure sensor as taught by Cox to further include the control component being configured to control the valve includes being configured to control the valve only in instances in which a flow of liquid through at least a portion of the housing is detected, wherein the aerosol delivery device further comprises a pressure sensor configured to measure a pressure of the flow of liquid and generate a second corresponding signal, and wherein the control component is configured to receive the second corresponding signal and control the valve to further decrease or increase the rate of the flow of aerosol precursor composition in proportion to the pressure so measured to able to adjust a flow rate of material in accordance with pressure drops in the housing. [Col. 6, Lines 45-50]
Neither Flick nor Cox disclose the control component being configured to control the valve to decrease or increase a rate of the flow of aerosol precursor composition.
Leslie, much like Flick and Cox, pertains to an aerosol delivery device. [abstract] 
Leslie discloses a control component being configured to control the valve to decrease or increase a rate of the flow of aerosol precursor composition. [Par. 78; “…closing, completely or partially, the valve (e.g., with respect to a flow path 121 toward a feed tube) can decrease the pressure at the feed tube 130 and decrease the flow rate of the aerosol droplets through the feed tube 130; and opening, completely or partially, the valve (e.g., with respect to a flow path 121 toward a feed tube) can increase the pressure and increase the flow rate of the aerosol droplets through the feed tube 130. Thus, this can enable the system to control the rate at which the aerosol-based substance or agent is delivered….”] 
Leslie discloses the benefits of being able to control a rate of flow of aerosol precursor composition in that enables the system to control a specific rate at which an aerosol based substance is delivered [Par. 78] for an optimal operation.
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the valve as taught by Flick and Cox in view of the valve as taught by Leslie to further include to control the valve to decrease or increase a rate of the flow of aerosol precursor composition to enable the system to control a specific rate at which an aerosol based substance is delivered [Par. 78] for an optimal operation.
As Per Claim 11, Flick discloses a control body coupled or coupleable with a cartridge to form an aerosol delivery device, the cartridge defining a reservoir configured to retain aerosol precursor composition, and being equipped with a atomizer controllable to activate and vaporize components of the aerosol precursor composition, the control body comprising
a control body [Fig. 1, #109] coupled or coupleable with a cartridge [Fig. 1, #113] to form an aerosol delivery device [Fig. 1, #100], the cartridge [Fig. 1, #113] defining a reservoir configured to retain aerosol precursor composition [Par. 53, Lines 5-8], and being equipped with a atomizer controllable to activate and vaporize components of the aerosol precursor composition [Fig. 1, #119], the control body comprising:
 a housing [Fig. 1, #101]; and within the housing [Fig. 1, #101],
 a sensor configured to measure a reflectance or temperature of the atomizer and generate a corresponding signal [Par. 62, Lines 3-5];
 a control component [Fig. 1, #109] configured to receive the corresponding signal and determine a volume of aerosol precursor composition based on the reflectance or temperature so measured [Par. 16, Lines 5-7; “…Thus, the temperature of the heater, as sensed by the temperature sensor may allow the electric circuitry to determine that the amount of liquid aerosol-forming substrate in the liquid storage portion has decreased to a predetermined threshold...]
Flick does not disclose and a valve configured to control a flow of aerosol precursor composition from the reservoir to the atomizer
the control component being configured to control the valve to decrease or increase a rate of the flow of aerosol precursor composition from the reservoir to the atomizer in response to the volume being respectively above or below a predetermined threshold volume.
Cox, much like Flick, pertains to an aerosol generating device. [abstract] 
Cox discloses a valve configured to control a flow of aerosol precursor composition from the reservoir to the atomizer [Claim 54; “… wherein the metering device further comprises a mechanism arranged to discharge vaporized fluid from the heated flow passage each time the rotary valve is actuated, the method further comprising heating the flow passage to form a vaporized fluid which is discharged from the flow passage and forms an aerosol when the rotary valve is rotated a predetermined amount…”]; and 
the control component being configured to control the valve to decrease or increase an amount of the flow of aerosol precursor composition from the reservoir to the atomizer in response to the volume being respectively above or below a predetermined threshold volume. [Col. 8, Lines 30-50 “…The control device 43 and, if provided, the remote control device 61, may also be configured to permit adjustment or remote adjustment of other powered components of the aerosol generator 21, such as the length of time that the valve 35 is open, and the length of time that power is supplied to the heater from the power source 41….In this manner, it is possible to adjust dosages up or down, as well as to adjust operating conditions of the aerosol generator 21 to maintain the same operation where, for example, pressure of the gas G in the chamber 47 drops or the rate at which power is supplied from the power source 41 reduces…” the reference clearly discloses that the controller is able to control the valve to maintain a specific dosage (predetermined amount)]
Cox discloses the benefits of the valve and control component in that it allows for deep penetration in the lungs when a user draws from the device. [Col. 1, Lines 50-55]
Therefore, it would have been obvious to one with ordinary skill in the art to modify Flick’s teachings in further view of Cox to further include a valve configured to control a flow of aerosol precursor composition from the reservoir to the atomizer and the control component being configured to control the valve to allow for deep penetration in the lungs when a user draws from the device. [Col. 1, Lines 50-55]
Neither Flick nor Cox disclose the control component being configured to control the valve to decrease or increase a rate of the flow of aerosol precursor composition.
Leslie, much like Flick and Cox, pertains to an aerosol delivery device. [abstract] 
Leslie discloses a control component being configured to control the valve to decrease or increase a rate of the flow of aerosol precursor composition. [Par. 78; “…closing, completely or partially, the valve (e.g., with respect to a flow path 121 toward a feed tube) can decrease the pressure at the feed tube 130 and decrease the flow rate of the aerosol droplets through the feed tube 130; and opening, completely or partially, the valve (e.g., with respect to a flow path 121 toward a feed tube) can increase the pressure and increase the flow rate of the aerosol droplets through the feed tube 130. Thus, this can enable the system to control the rate at which the aerosol-based substance or agent is delivered….”] 
Leslie discloses the benefits of being able to control a rate of flow of aerosol precursor composition in that enables the system to control a specific rate at which an aerosol based substance is delivered [Par. 78] for an optimal operation.
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the valve as taught by Flick and Cox in view of the valve as taught by Leslie to further include to control the valve to decrease or increase a rate of the flow of aerosol precursor composition to enable the system to control a specific rate at which an aerosol based substance is delivered [Par. 78] for an optimal operation.
Neither Flick, Cox nor Leslie discloses a control component configured to receive the corresponding signal and determine a volume of aerosol precursor composition at the atomizer, distinct from the aerosol precursor composition in the reservoir. 
Cohand, much like Flick, pertains to an electronic smoking device. [abstract] 
Cohand discloses a control component configured to receive the corresponding signal and determine a volume of aerosol precursor composition at the atomizer, distinct from the aerosol precursor composition in the reservoir. [Par.. 88; “…By monitoring R.sub.heater over the life of the liquid storage portion, an increase in R.sub.heater can be determined. Hence, an increase in resistance, which may indicate a temperature increase because the capillary wick is dry, can be detected….” Furthermore in Par. 89;  “… Resistor and microprocessor measure the heat. Thus, an increase in temperature, which may correspond to the liquid storage portion being empty or nearly empty, can be detected... ]
Cohand discloses the benefits of determining a volume of aerosol precursor composition at the atomizer in that it ensures that the aerosol has desired properties when being inhaled by a user. [Par. 64]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of Flick and Cox in view of the controller as taught by Cohand to further include a control component configured to receive the corresponding signal and determine a volume of aerosol precursor composition at the atomizer to ensure that the aerosol has desired properties when being inhaled by a user. [Par. 64]
As Per Claim 13, Flick discloses the sensor is or includes a temperature sensor configured to measure the temperature at the atomizer [Par. 17; “…a heater is used to generate aerosol, a temperature sensor may be used to detect any overheating of the heater or substrate….”], and the control component is configured to determine the volume of aerosol precursor composition based on the temperature so measured. [Par. 16, Lines 5-8].
Flick doesn’t disclose measuring an aerosol composition at the atomizer. 
Cohand, much like Flick, pertains to an aerosol delivering device. [abstract]
Cohand discloses measuring an aerosol composition at the atomizer. [Par.. 88; “…By monitoring R.sub.heater over the life of the liquid storage portion, an increase in R.sub.heater can be determined. Hence, an increase in resistance, which may indicate a temperature increase because the capillary wick is dry, can be detected….” Furthermore in Par. 89;  “… Resistor and microprocessor measure the heat. Thus, an increase in temperature, which may correspond to the liquid storage portion being empty or nearly empty, can be detected... ]
Cohand discloses the benefits of determining a volume of aerosol precursor composition at the atomizer in that it ensures that the aerosol has desired properties when being inhaled by a user. [Par. 64]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of Flick and Cox in view of the controller as taught by Cohand to further measuring an amount of aerosol composition at the atomizer to ensure that the amount of aerosol to ensure that the aerosol has desired properties when being inhaled by a user. [Par. 64]
As Per Claim 15, Flick discloses the predetermined threshold volume includes first and second threshold volumes [Par. 63, Lines 1-5], and
Flick does not disclose wherein the control component being configured to control the valve includes being configured to control the valve to decrease or increase the rate of the flow of aerosol precursor composition in response to the volume being respectively above the first threshold volume or below the second threshold volume. 
Cox, much like Flick, pertains to an aerosol generating device. [abstract] 
Cox discloses the control component being configured to control the valve to decrease or increase an amount of aerosol precursor composition from the reservoir to the atomizer in response to the volume being respectively above or below a predetermined threshold volume. [Col. 8, Lines 30-50 “…The control device 43 and, if provided, the remote control device 61, may also be configured to permit adjustment or remote adjustment of other powered components of the aerosol generator 21, such as the length of time that the valve 35 is open, and the length of time that power is supplied to the heater from the power source 41….In this manner, it is possible to adjust dosages up or down, as well as to adjust operating conditions of the aerosol generator 21 to maintain the same operation where, for example, pressure of the gas G in the chamber 47 drops or the rate at which power is supplied from the power source 41 reduces…” the reference clearly discloses that the controller is able to control the valve to maintain a specific dosage (predetermined amount)]
Cox discloses the benefits of the valve and control component in that it allows for deep penetration in the lungs when a user draws from the device. [Col. 1, Lines 50-55]
Therefore, it would have been obvious to one with ordinary skill in the art to combine Flick’s teachings in further view of Cox to further include wherein the control component being configured to control the valve includes being configured to control the valve to decrease or increase the rate of the flow of aerosol precursor composition in response to the volume being respectively above the first threshold volume or below the second threshold volume  to allow for deep penetration in the lungs when a user draws from the device. [Col. 1, Lines 50-55]
Neither Flick nor Cox disclose the control component being configured to control the valve to decrease or increase a rate of the flow of aerosol precursor composition.
Leslie, much like Flick and Cox, pertains to an aerosol delivery device. [abstract] 
Leslie discloses a control component being configured to control the valve to decrease or increase a rate of the flow of aerosol precursor composition. [Par. 78; “…closing, completely or partially, the valve (e.g., with respect to a flow path 121 toward a feed tube) can decrease the pressure at the feed tube 130 and decrease the flow rate of the aerosol droplets through the feed tube 130; and opening, completely or partially, the valve (e.g., with respect to a flow path 121 toward a feed tube) can increase the pressure and increase the flow rate of the aerosol droplets through the feed tube 130. Thus, this can enable the system to control the rate at which the aerosol-based substance or agent is delivered….”] 
Leslie discloses the benefits of being able to control a rate of flow of aerosol precursor composition in that enables the system to control a specific rate at which an aerosol based substance is delivered [Par. 78] for an optimal operation.
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the valve as taught by Flick and Cox in view of the valve as taught by Leslie to further include to control the valve to decrease or increase a rate of the flow of aerosol precursor composition to enable the system to control a specific rate at which an aerosol based substance is delivered [Par. 78] for an optimal operation.
As Per Claim 16, Flick discloses a first and a second threshold volumes [Par. 63, Lines 1-5]
 Flick does not explicitly state that the first and second threshold volumes are respectively 100 millimeter (mL) and 10mL. 
However, Flick explicitly discloses that “…The control circuitry may be configured to advise the user when the control circuitry has determined that the amount of liquid in the liquid storage portion has decreased to a first threshold, and the cartridge disabled when the control circuitry has determined that the amount of liquid in the liquid storage portion has decreased to a second threshold….” [Par. 63]
As decided by the courts, “…Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation..." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP 2144.05(II)(A)]
That is, in this particular instance, Flick already discusses having a first and a second threshold, and modifying said first and second threshold to be respectively 100 millimeter (mL) and 10mL yields the benefit of being able to indicate to a user how many puffs remain. [Par. 63]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the first and second threshold volumes as taught by Flick to include the first and second threshold volumes are respectively 100 millimeter (mL) and 10mL to indicate a user how many puffs remain based on the remaining aerosol [Par. 63] as it would have been a result of routine optimization.
Flick does not disclose wherein the control component being configured to control the valve to decrease or increase the rate includes being configured to control the valve to incrementally decrease or increase the rate until respectively the flow of aerosol precursor composition stops or the volume is greater than 100mL. 
Cox, much like Flick, pertains to an aerosol generating device. [abstract] 
Cox discloses herein the control component being configured to control the valve to decrease or increase the amount of aerosol includes being configured to control the valve to incrementally decrease or increase the rate until respectively the flow of aerosol precursor composition stops or the volume is greater than a predetermined amount.  [Col. 8, Lines 30-50 “…The control device 43 and, if provided, the remote control device 61, may also be configured to permit adjustment or remote adjustment of other powered components of the aerosol generator 21, such as the length of time that the valve 35 is open, and the length of time that power is supplied to the heater from the power source 41….In this manner, it is possible to adjust dosages up or down, as well as to adjust operating conditions of the aerosol generator 21 to maintain the same operation where, for example, pressure of the gas G in the chamber 47 drops or the rate at which power is supplied from the power source 41 reduces…” the reference clearly discloses that the controller is able to control the valve to maintain a specific dosage (predetermined amount)]
Cox discloses the benefits of the valve and control component in that it allows for deep penetration in the lungs when a user draws from the device. [Col. 1, Lines 50-55]
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of Flick’s teachings of a first and second threshold amount in view of the valve as taught by Cox to further wherein the control component being configured to control the valve to decrease or increase the rate includes being configured to control the valve to incrementally decrease or increase the rate until respectively the flow of aerosol precursor composition stops or the volume is greater than 100mL. to allow for deep penetration in the lungs when a user draws from the device. [Col. 1, Lines 50-55]
Neither Flick nor Cox disclose the control component being configured to control the valve to decrease or increase a rate of the flow of aerosol precursor composition from the reservoir to the atomizer in response to the volume being respectively above or below a predetermined threshold volume.
Leslie, much like Flick and Cox, pertains to an aerosol delivery device. [abstract] 
Leslie discloses a control component being configured to control the valve to decrease or increase a rate of the flow of aerosol precursor composition. [Par. 78; “…closing, completely or partially, the valve (e.g., with respect to a flow path 121 toward a feed tube) can decrease the pressure at the feed tube 130 and decrease the flow rate of the aerosol droplets through the feed tube 130; and opening, completely or partially, the valve (e.g., with respect to a flow path 121 toward a feed tube) can increase the pressure and increase the flow rate of the aerosol droplets through the feed tube 130. Thus, this can enable the system to control the rate at which the aerosol-based substance or agent is delivered….”] 
Leslie discloses the benefits of being able to control a rate of flow of aerosol precursor composition from the valve in that enables the system to control a specific rate at which an aerosol based substance is delivered [Par. 78] for an optimal operation.
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the valve as taught by Flick and Cox in view of the valve as taught by Leslie to further include to control the valve to decrease or increase a rate of the flow of aerosol precursor composition from the reservoir to the atomizer in response to the volume being respectively above or below a predetermined threshold volume to enable the system to control a specific rate at which an aerosol based substance is delivered [Par. 78] for an optimal operation.
Flick doesn’t disclose measuring an aerosol composition at the atomizer. 
Cohand, much like Flick, pertains to an aerosol delivering device. [abstract]
Cohand discloses measuring an aerosol composition at the atomizer. [Par.. 88; “…By monitoring R.sub.heater over the life of the liquid storage portion, an increase in R.sub.heater can be determined. Hence, an increase in resistance, which may indicate a temperature increase because the capillary wick is dry, can be detected….” Furthermore in Par. 89;  “… Resistor and microprocessor measure the heat. Thus, an increase in temperature, which may correspond to the liquid storage portion being empty or nearly empty, can be detected... ]
Cohand discloses the benefits of determining a volume of aerosol precursor composition at the atomizer in that it ensures that the aerosol has desired properties when being inhaled by a user. [Par. 64]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of Flick and Cox in view of the controller as taught by Cohand to further measuring an amount of aerosol composition at the atomizer to ensure that the amount of aerosol to ensure that the aerosol has desired properties when being inhaled by a user. [Par. 64]
Claim(s) 4 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Flick (US 2013/0306084) in further view of Cox (US 6516796) in further view of Leslie (US 2014/0158233)  in further view of Cochand (US 2014/0020693) in further view of Pujol (US 2008/0216833)
As Per Claim 4 & 14, Flick does not disclose the valve is or includes a single-phase induction motor having a motor speed that is variable and proportional to the rate of the flow of aerosol precursor composition, and wherein the control component being configured to control the valve includes being configured to control the valve to respectively decrease or increase the motor speed and thereby the rate.
Pujol, much like Flick and Cox, pertains to a flow sensing to deliver a fluid load to a user. [abstract] 
Pujol discloses the valve is or includes a single phase induction motor [Par. 22; “…Motor 26 may include an A/C motor (e.g., single and/or poly phase induction including cage or wound rotor, synchronous machines including reluctance, wound field and permanent magnets, invariable reluctance machines including switch reluctance and stepper, etc.)…”] 
having a motor speed that is variable and proportional to the rate of the flow of aerosol precursor composition [Par. 64; “…a motor generates a torque that drives the impeller to rotate through a body of breathable gas. As the impeller rotates through the body of breathable gas, the gas applies a torque to the impeller, and the impeller applies a corresponding compressive force to the body of breathable gas that generates a pressurized flow of breathable gas for delivery to the patient….”]
wherein the control component being configured to control the valve includes being configured to control the valve to respectively decrease or increase the motor speed and thereby the rate. [Par. 22; “…By controlling the amount of current provided to motor 26 from power source 30, one or more aspects of the operation of motor 26 may be controlled. For example, the torque, the rotational velocity, the rotational acceleration, and/or other aspects of the operation of motor 26 may be controlled…” ]
Pujol discloses the benefits of the single phase induction motor in that effectively provides a determined amount of flow to a user. [Par. 9]
Therefore, it would have been obvious to one with ordinary skill in the art to modify Flick’s teachings in further view of Cox to further include t the valve is or includes a single-phase induction motor having a motor speed that is variable and proportional to the rate of the flow of aerosol precursor composition, and wherein the control component being configured to control the valve includes being configured to control the valve to respectively decrease or increase the motor speed and thereby the rate to effectively provides a determined amount of flow to a user. [Par. 9]
Claim(s) 2, 10, 12 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Flick (US 2013/0306084) in further view of Cox (US 6516796) in further view of Leslie (US 2014/0158233)  in further view of Cochand (US 2014/0020693) in further view of Marsh (US 2017/0048930)
As Per Claim 2, Flick discloses all limitations of the invention except the sensor is or includes an optical liquid-level sensor configured to measure the reflectance of light at the atomizer, 
and the control component is configured to determine the volume of aerosol precursor composition based on the reflectance so measured.
Cohand, much like Flick, pertains to an aerosol delivering device. [abstract]
Cohand discloses controlling an aerosol composition at the atomizer. [Par.. 88; “…By monitoring R.sub.heater over the life of the liquid storage portion, an increase in R.sub.heater can be determined. Hence, an increase in resistance, which may indicate a temperature increase because the capillary wick is dry, can be detected….” Furthermore in Par. 89;  “… Resistor and microprocessor measure the heat. Thus, an increase in temperature, which may correspond to the liquid storage portion being empty or nearly empty, can be detected... ]
Cohand discloses the benefits of determining a volume of aerosol precursor composition at the atomizer in that it ensures that the aerosol has desired properties when being inhaled by a user. [Par. 64]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of Flick and Cox in view of the controller as taught by Cohand to further controlling an amount of aerosol composition at the atomizer to ensure that the amount of aerosol to ensure that the aerosol has desired properties when being inhaled by a user. [Par. 64]
Neither Flick nor Cohand disclose the sensor is or includes an optical liquid-level sensor configured to measure the reflectance of light,
and the control component is configured to determine the volume of aerosol precursor composition based on the reflectance so measured.
Marsh much like Flick, pertains to a electronic vaporizer system in which e-liquid (aerosol) is passed through a vaporizer. [abstract] 
Marsh discloses the sensor is or includes an optical liquid-level sensor configured to measure the reflectance of light [Par. 101, Lines 16- 22] 
and the control component is configured to determine the volume of aerosol precursor composition based on the reflectance so measured that indicates a lux value of luminescence. [Par. 221, Lines 1-9; Par. 101, Lines 16-22; the reference clearly discloses that when e-liquid is detected, the information is used to control the piezo-pump to operate at an optimal cycle time/frequency, with one said sensed information used is an infra-red light light sensor (passing light through the tube and detecting high or low levels of light absorption). It is inherent, that if the controller is capable of indicating a level of high/low light absorption, that it would also be able to indicate a lux value of luminescence¸ considering that a luc value is used to measure the intensity of light that hits or passes through a surface, which in this instance would be the e-liquid. (https://en.wikipedia.org/wiki/Lux )  ] 
Marsh discloses the benefits of an optical liquid-level sensor and the control component being configure to determine the volume of aerosol precursor based on the reflectance measured is to determine at what frequency the pump should operate [Par. 101, Lines 6-7] and adjust various parameter to achieve optimal pumping. [Par. 102, Lines 15-17] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the sensor and the controller as taught by Flick in view of the optical liquid-level sensor and controller as taught by Marsh to further include the sensor is or includes an optical liquid-level sensor configured to measure the reflectance of light at the atomizer, and the control component is configured to determine the volume of aerosol precursor composition based on the reflectance so measured so measured that indicates a lux value of luminescence to achieve optimal pumping. [Par. 102, Lines 15-17] 
As Per Claim 10, Flick discloses all limitations of the invention except the reservoir is a refillable reservoir, and the aerosol delivery device further comprises: 
a liquid-level sensor configured to measure a volume of the aerosol precursor composition within the refillable reservoir and generate a second corresponding signal; and
 a communication interface configured to enable wireless communication of the second corresponding signal or another signal that conveys the volume of the aerosol precursor composition within the refillable reservoir so measured to a remote ordering system configured to automatically order a container for refilling the reservoir in response to the volume being below a second predetermined threshold.
Marsh, much like Flick, pertains to an electronic vaporizer system in which e-liquid (aerosol) is passed through a vaporizer. [abstract] 
Marsh discloses the reservoir is a refillable reservoir [Par. 241, Lines 1-3];
a liquid-level sensor configured to measure a volume of the aerosol precursor composition within the refillable reservoir and generate a second corresponding signal [Par. 205, “…this means that the PV (or case or cartridge or an associated application running on a smartphone) can accurately determine the total consumption of e-liquid and/or the amount of e-liquid remaining in a cartridge and also in the PV itself. This in turn can be used in the automatic re-ordering function--for example, when the system knows that the cartridge is down to its last 20% by volume of e-liquid, then the app running on the user's smartphone can prompt the user with a message asking if the user would like to order a replacement cartridge or cartridges. …”; the reference clearly states that once a cartridge is down to it’s last 20% (a second predetermined threshold), a signal is send corresponding to said threshold to a user.].
a communication interface configured to enable wireless communication of the second corresponding signal or another signal that conveys the volume of the aerosol precursor composition within the refillable reservoir so measured to a remote ordering system configured to automatically order a container for refilling the reservoir in response to the volume being below a second predetermined threshold. [Par. 63; “…when the case detects that the level of e-liquid in the cartridge is running low, then it sends a message to the app on the user's smartphone, alerting the user to that. The app gives the user the option of ordering replacement cartridges from an e-fulfillment platform. The case could also include a 3G, LTE or other form of wireless data module for direct communication with a remote server…”]
Marsh discloses the benefits of including a liquid-level sensor and a communication interface as being able to cease pumping operation to avoid over-filling the personal vaporizer [Par. 223, Lines 3-4] and being able to have the system auto-refill so that a user never runs out of capsules as well as diminishing the need to monitor a user’s level of liquid. [Par. 75, Lines 1-3] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify Flick’s teachings of an aerosol delivery device to further include the liquid-flow sensor and the communication interface as taught by Marsh to to cease pumping operation to avoid over-filling the personal vaporizer [Par. 223, Lines 3-4] and being able to have the system auto-refill so that a user never runs out of capsules. [Par. 75, Lines 1-3]
As Per Claim 12, Flick discloses all limitations of the invention except the sensor is or includes an optical liquid-level sensor configured to measure the reflectance of light at the atomizer, 
and the control component is configured to determine the volume of aerosol precursor composition based on the reflectance so measured.
Cohand, much like Flick, pertains to an aerosol delivering device. [abstract]
Cohand discloses controlling an aerosol composition at the atomizer. [Par.. 88; “…By monitoring R.sub.heater over the life of the liquid storage portion, an increase in R.sub.heater can be determined. Hence, an increase in resistance, which may indicate a temperature increase because the capillary wick is dry, can be detected….” Furthermore in Par. 89;  “… Resistor and microprocessor measure the heat. Thus, an increase in temperature, which may correspond to the liquid storage portion being empty or nearly empty, can be detected... ]
Cohand discloses the benefits of determining a volume of aerosol precursor composition at the atomizer in that it ensures that the aerosol has desired properties when being inhaled by a user. [Par. 64]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of Flick and Cox in view of the controller as taught by Cohand to further controlling an amount of aerosol composition at the atomizer to ensure that the amount of aerosol to ensure that the aerosol has desired properties when being inhaled by a user. [Par. 64]
Neither Flick, Cox nor Cohand disclose the sensor is or includes an optical liquid-level sensor configured to measure the reflectance of light, 
and the control component is configured to determine the volume of aerosol precursor composition based on the reflectance so measured.
Marsh, much like Flick, Cox and Cochand pertains to a electronic vaporizer system in which e-liquid (aerosol) is passed through a vaporizer. [abstract] 
Marsh discloses the sensor is or includes an optical liquid-level sensor configured to measure the reflectance of light [Par. 101, Lines 16- 22] 
and the control component is configured to determine the volume of aerosol precursor composition based on the reflectance so measured based on a lux value of luminescence. [Par. 101; “….when there is e-liquid in the portion of the tube around which the sensors are placed, then there is a large resistance (but one that is measurable by an electronics module in the case)..other sensing methods are possible: for example, a capacitive sensor or an infra-red light sensor (passing light through the inlet tube and detecting high or low levels of light absorption) could readily detect whether there was air or liquid in the piezo-pump inlet tube….”; the reference clearly discloses that when e-liquid is detected, the information is used to control the piezo-pump to operate at an optimal cycle time/frequency, with one said sensed information used is an infra-red light light sensor (passing light through the tube and detecting high or low levels of light absorption). It is inherent, that if the controller is capable of indicating a level of high/low light absorption, that it would also be able to indicate a lux value of luminescence¸ considering that a lux value is used to measure the intensity of light that hits or passes through a surface, which in this instance would be the e-liquid. (https://en.wikipedia.org/wiki/Lux )  ] 
Marsh discloses the benefits of an optical liquid-level sensor and the control component being configure to determine the volume of aerosol precursor based on the reflectance measured is to determine at what frequency the pump should operate [Par. 101, Lines 6-7] and adjust various parameter to achieve optimal pumping. [Par. 102, Lines 15-17] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the sensor and the controller as taught by Flick, Cox and Cochand in view of the optical liquid-level sensor and controller as taught by Marsh to further include the sensor is or includes an optical liquid-level sensor configured to measure the reflectance of light at the atomizer, and the control component is configured to determine the volume of aerosol precursor composition based on the reflectance so measured to achieve optimal pumping. [Par. 102, Lines 15-17] 
As Per Claim 20, Flick discloses all limitations of the invention except the reservoir is a refillable reservoir, and the aerosol delivery device further comprises: 
a liquid-level sensor configured to measure a volume of the aerosol precursor composition within the refillable reservoir and generate a second corresponding signal; and
 a communication interface configured to enable wireless communication of the second corresponding signal or another signal that conveys the volume of the aerosol precursor composition within the refillable reservoir so measured to a remote ordering system configured to automatically order a container for refilling the reservoir in response to the volume being below a second predetermined threshold.
Marsh, much like Flick, pertains to an electronic vaporizer system in which e-liquid (aerosol) is passed through a vaporizer. [abstract] 
Marsh discloses the reservoir is a refillable reservoir [Par. 241, Lines 1-3];
a liquid-level sensor configured to measure a volume of the aerosol precursor composition within the refillable reservoir and generate a second corresponding signal [Par. 205, “…this means that the PV (or case or cartridge or an associated application running on a smartphone) can accurately determine the total consumption of e-liquid and/or the amount of e-liquid remaining in a cartridge and also in the PV itself. This in turn can be used in the automatic re-ordering function--for example, when the system knows that the cartridge is down to its last 20% by volume of e-liquid, then the app running on the user's smartphone can prompt the user with a message asking if the user would like to order a replacement cartridge or cartridges. …”; the reference clearly states that once a cartridge is down to it’s last 20% (a second predetermined threshold), a signal is send corresponding to said threshold to a user.].
a communication interface configured to enable wireless communication of the second corresponding signal or another signal that conveys the volume of the aerosol precursor composition within the refillable reservoir so measured to a remote ordering system configured to automatically order a container for refilling the reservoir in response to the volume being below a second predetermined threshold. [Par. 63; “…when the case detects that the level of e-liquid in the cartridge is running low, then it sends a message to the app on the user's smartphone, alerting the user to that. The app gives the user the option of ordering replacement cartridges from an e-fulfillment platform. The case could also include a 3G, LTE or other form of wireless data module for direct communication with a remote server…”]
Marsh discloses the benefits of including a liquid-level sensor and a communication interface as being able to cease pumping operation to avoid over-filling the personal vaporizer [Par. 223, Lines 3-4] and being able to have the system auto-refill so that a user never runs out of capsules as well as diminishing the need to monitor a user’s level of liquid. [Par. 75, Lines 1-3] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify Flick’s teachings of an aerosol delivery device to further include the liquid-flow sensor and the communication interface as taught by Marsh to to cease pumping operation to avoid over-filling the personal vaporizer [Par. 223, Lines 3-4] and being able to have the system auto-refill so that a user never runs out of capsules. [Par. 75, Lines 1-3]
Claim(s) 8 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Flick (US 2013/0306084) in view of Cox (US 6516796) in further view of Leslie (US 2014/0158233)  in further view of Cochand (US 2014/0020693) in further view of Marsh (US 2017/0048930)  in further view of Verleur (US 2016/0198767)
As Per Claim(s) 8 & 18, Flick discloses all limitations of the invention except the control component being configured to control the valve includes being configured to control the valve only in instances in which a flow of liquid through at least a portion of the housing is detected, 
wherein the aerosol delivery device further comprises pressure and humidity sensors configured to measure a pressure of the flow of liquid, a volumetric pressure, and a humidity of an environment of the aerosol delivery device, and generate second corresponding signals, wherein the control component being configured to receive the corresponding signal further includes being configured to receive the second corresponding signals, and the control component being configured to determine the volume of the aerosol precursor composition further includes being configured to determine an optimal rate of the flow of aerosol precursor composition based on the volume of the aerosol precursor composition so determined, and the pressure of the flow of liquid, the volumetric pressure and the humidity so measured, and wherein the control component being configured to control the valve to includes being configured to control the valve to decrease or increase the rate to match the optimal rate so determined.
Marsh, much like Flick, pertains to a electronic vaporizer system in which e-liquid (aerosol) is passed through a vaporizer. [abstract] 
Marsh discloses the control component being configured to control the valve includes being configured to control the pump only in instances in which a flow of liquid through at least a portion of the housing is detected [Par. 389; “…the electronic vaporiser is refillable with e-liquid only when inserted, whole and intact and not dis-assembled, into a re-fill case that includes the piezo-pump fluid transfer mechanism to transfer e-liquid into the vaporiser….”] 
wherein the aerosol delivery device further comprises pressure configured to measure a pressure of the flow of liquid [Par. 717; The electronics module also allows the PV to count each and every draw from the electronic vaporiser. The PV includes a conventional pressure sensor to determine when the user starts and stops inhalation…”], a volumetric pressure [Par. 360, Lines 1-2], and generate second corresponding signals, wherein the control component being configured to receive the corresponding signal further includes being configured to receive the second corresponding signals [Par. 224-225, “…data is the current drawn by the pump or electrical resistance offered by the pump, or the output of a pressure sensor in line with the pump…electronics module uses the data as well as data relating to the amount of liquid pumped into the personal vaporiser to determine, estimate or infer when pumping liquid to the reservoir in the personal vaporiser should cease….”], and
 the control component being configured to determine the volume of the aerosol precursor composition further includes being configured to determine an optimal rate of the flow of aerosol precursor composition based on the volume of the aerosol precursor composition so determined and the pressure of the flow of liquid, the volumetric pressure [Par. 360, Lines 1-2; Par. 385; “…The microcontroller continuously or regularly adjusts the various parameters affecting each actuator's performance until optimal pumping from the entire piezo-pump is achieved…], and
 wherein the control component being configured to control the pump to includes being configured to control the valve to decrease or increase the rate to match the optimal rate so determined.  [Par. 224-225, “…data is the current drawn by the pump or electrical resistance offered by the pump, or the output of a pressure sensor in line with the pump…electronics module uses the data as well as data relating to the amount of liquid pumped into the personal vaporiser to determine, estimate or infer when pumping liquid to the reservoir in the personal vaporiser should cease….”]
Marsh discloses the many benefits of including the pressure sensors and the control component being configured to be responsive to said sensor that it becomes easier to regulate the nicotine consumption to correspond to smoking a single cigarette [Par. 46, Lines 10-13] as opposed to other designs in which there is no concrete regulation of nicotine that would cause the user to revert back to smoking cigarettes.  Furthermore, the volume of aerosol would be transferred according to accurate quanities [Par. 108, Lines 1-2] to ensure that the normal capacity of the cartridge is not exceeded. [Par. 226, Lines 1-4]
Therefore it would have been obvious to one with ordinary skill in the art to modify the aerosol delivery device and controlling component as taught by Flick in further view of the pressure sensor to measure a pressure of the flow of liquid, a volumetric pressure and the control component to receive the corresponding signals from the sensor as taught by Cox to ensure the volume of aerosol would be transferred according to accurate quantities [Par. 108, Lines 1-2] to ensure that the normal capacity of the cartridge is not exceeded. [Par. 226, Lines 1-4].
Neither Flick nor Marsh disclose humidity sensors configured to measure a humidity of an environment of the aerosol delivery device and the control component being configured to determine the humidity so measured. 
Verleur, much like Flick, pertains to a vaporizer comprising a atomizer to heat a vaporizable substance. [abstract] 
Verleur discloses humidity sensors configured to measure a humidity of an environment [Fig. 8, #350] of the aerosol delivery device generate second corresponding signal [Par. 33, Lines 1-6], 
the control component being configured to determine the humidity so measured. [Par. 34, Lines 2-5]
Verleur discloses the benefits of incorporating the humidity sensor is to avoid an unpleasant and potentially unsafe inhalation experience for the user. [Par. 37, Lines 1-4]
Therefore, it would have been obvious to one with ordinary skill in the art to further modify the aerosol delivery device and controlling component as taught by Flick and Cox in view of the humidity sensor and controller component as taught by Verlur to further include humidity sensors configured to measure a humidity of an environment of the aerosol delivery device and the control component being configured to determine the humidity so measured to avoid an unpleasant and potentially unsafe inhalation experience for the user. [Par. 37, Lines 1-4]
Claim(s) 9 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Flick (US 2013/0306084) in view of Cox (US 6516796) in further view of Leslie (US 2014/0158233)  in further view of Cochand (US 2014/0020693) in further view of Marsh (US 2017/0048930) in further view of Cameron (US 2017/0027229).
As Per Claim 9 & 19, Flick discloses all limitations of the invention except a liquid-flow sensor configured to measure the rate of the flow of aerosol precursor composition to the atomizer; and a display controllable to present the rate so measured.
Marsh, much like Flick, pertains to an electronic vaporizer system in which e-liquid (aerosol) is passed through a vaporizer. [abstract] 
Marsh discloses a liquid-flow sensor configured to measure the rate of the flow of aerosol precursor composition to the atomizer [Par. 381, Lines 1-2; Par. 223, Lines 1-4]. 
Marsh  discloses the benefits of incorporating a liquid-flow sensor so that volume of aerosol would be transferred according to accurate quantities [Par. 108, Lines 1-2] to ensure that the normal capacity of the cartridge is not exceeded. [Par. 226, Lines 1-4]
Therefore, it would have been obvious to one with ordinary skill in the art to modify Flick’s teachings of an aerosol delivery device to further include the liquid-flow sensor as taught by Cox to ensure that the normal capacity of the cartridge is not exceeded. [Par. 226, Lines 1-4]
Neither Cox nor Marsh discloses a display controllable to present the rate so measured.
Cameron, much like Marsh and Flick, pertains to method of determining an average inhalation by a user of an electronic vapor device. 
Cameron discloses a display controllable to present the rate so measured. [Par. 50, Lines 1-3] 
Cameron discloses the benefits of displaying the rate measured is to be able to determine with accuracy how much of the source material remains for consumption, or how long the vapor device will continue functioning before the material is exhausted. [Par. 2, Lines 2-7; Par. 3, Lines 1-4] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the aerosol device and the liquid-flow sensor as taught  by Marsh  and Flick to further include the display as taught by Cameron to  present the rate so measured to give the user with accuracy how much of the source material remains for consumption. [Par. 2, Lines 2-7] 
Response to Arguments
Applicant’s arguments, filed 01/04/2022, have been considered. 
The previous rejection(s) have been withdrawn in light of applicant’s remarks, and as the prior art rejections has been changed, the arguments relating to the previous prior art are now considered moot. 
Applicant asserts that Marsh fails to disclose the control component is configured to determine the volume of the aerosol precursor composition so measured that indicates a lux value of luminescence. 
Examiner respectfully disagrees. The reference explicitly discloses  “…when there is e-liquid in the portion of the tube around which the sensors are placed, then there is a large resistance (but one that is measurable by an electronics module in the case)..other sensing methods are possible: for example, a capacitive sensor or an infra-red light sensor (passing light through the inlet tube and detecting high or low levels of light absorption) could readily detect whether there was air or liquid in the piezo-pump inlet tube….”. [Par. 101] 
The reference clearly discloses that when e-liquid is detected, the information is used to control the piezo-pump to operate at an optimal cycle time/frequency, with one said sensed information used is an infra-red light light sensor (passing light through the tube and detecting high or low levels of light absorption).
 It is inherent, that if the controller is capable of indicating a level of high/low light absorption, that it would also be able to indicate a lux value of luminescence¸ considering that a lux value is used to measure the intensity of light that hits or passes through a surface, which in this instance would be the e-liquid. (https://en.wikipedia.org/wiki/Lux ) ]






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761        

                                                                                                                                                                                          
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761